*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 23, 2021 has been entered. 
Priority
This application is a CIP of 15/834,699 filed on 12/07/2017, which claims benefit of provisional application 62/431,076 filed on 12/07/2016; and it is a CIP of 15/624,425 (patent 10,238,496) filed on 06/15/2017.
This application is a CIP of 15/624,425 filed on 06/15/2017, which is a divisional application of 14/509,719 filed on October 8, 2014 (patent 9,763,788), which is a CIP of 13/947,770 filed on 07/22/2013 (patent 8,936,805), which claims benefit of 61/800,588 filed 03/15/2013, and is a CIP of 11/519,316 filed 09/11/2006 (patent 8,518,125), which 
The application 14/509,719 is a CIP of 13/947,827 filed 07/22/2013 (abandoned), which claims benefit of provisional application 61/800,588 filed 03/15/2013.
The effective filing date of the present application is September 21, 2018.
Claim 43 and dependents are not supported in applications ‘699 and ‘425 for at least the following reason. Neither application ‘699 nor ‘425 recites a first medium, a second medium, a third medium, a first solvent, and second solvent as described by claim 43. Neither application teaches a third medium which is a material configured to be dissolved or removed in a second solvent different than the first solvent, and the third medium comprises solid particulates alone or in polymeric structures, as required by claim 43.
The remaining US applications and provisional applications in the continuity data do not provide support to claim 1 and dependents for the same reason.
Claim Status
Claims 43 and 46-59 are pending and examined. Claims 1-42, 44, and 45 were cancelled. Claims 43, 46, 47, 58, and 59 were amended. 
Withdrawn Claim Rejections -35 USC § 112
	Rejections of claims 43 and 46-59 are withdrawn because claim 43 was amended by deleting shapes which are not supported by the application as filed, and by deleting a second layer comprising a second medium and a third medium. Claims 48-57 no longer depend from a claim that contains new matter. 



Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 46-57 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 was amended to require “a plurality of pentagonal shapes” to describe the pattern of the second media. The applicant referred to Figure 4G and page 29 lines 12-29 of the specification for support for this limitation. The claim is indefinite in view of the specification because the description on page 29 does not match the pattern in Figure 4G, which is clearly hexagonal: 

    PNG
    media_image1.png
    318
    150
    media_image1.png
    Greyscale
. Clarification is requested. 
Claims 46-57 are indefinite because they depend from indefinite claim 43. 
Claim Rejections -35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 43 and 46-59 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2007/0061015 A1 Published March 15, 2007).
The claims encompass a scaffold useable for tissue regeneration comprising a three-dimensional structure comprising at least a first layer and a second layer disposed on the first layer, wherein the first layer comprises a first medium, the second layer comprises a second medium and a third medium, as detailed in the claims.
The teachings of Jensen are related to a layered porous structure for the repair of damaged tissue (Abstract). Jansen teaches a biocompatible implement for bone and tissue regeneration comprising a layered structure with alternating layers formed of a bioresorble polymer carrier and of a bone or tissue forming material applied to a major surface of the polymer carrier (paragraph 0014).
Regarding claim 43, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a porous implant having interconnected channels and pores comprising a layered structure of polymeric 
It would have been obvious to have formed the implant having the structure as shown in Figure 4B because Jensen teaches the structure depicted in Figure 4B as a suitable implant structure.
FIG. 4B

    PNG
    media_image2.png
    608
    920
    media_image2.png
    Greyscale

Each of the 20n stacks is depicted as a layered structure in Figure 1D, which comprises a polymer layer (14), bioactive layer (16), and layer (18) consisting of bone particles. The bone particles may be applied from solution incorporating the same solvent as the solvent of the polymer layers, thereby promoting adhesion between the polymer layer (14) and layer (16) and the bone particles (paragraph 0053).
It would have been obvious to have selected PLGA, polylactide, modified polysaccharides, and modified proteins such as fibrin as the polymer in layer (14) because Jensen teaches these polymers, among others, as suitable for making the implant (paragraphs 0043 and 0044). A person skilled in the art would have known to select a polymer from the list to make the component 32 more rigid compared to component 34 in order to form the polymer layer (14). The rigid component 32 reads on the second medium. The shape of the rigid component 32 is different from claimed shapes, however the claimed shapes are obvious since it has been held that the configuration of the claimed product was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product was significant. See MPEP 2144.04(IV)(B). The present application was reviewed and there is no evidence that claimed shapes of the second medium are critical.  
It would have been obvious to have selected bone nanoparticles as the active agent, with a reasonable expectation of success because Jensen teaches bone nanoparticles having a 
The structure in Figure 4B comprises a polymer layer (46) applied in columnar pattern to provided added rigidity to the structure (paragraph 0061).
Regarding the source of the bone particles, it would have been obvious to have used human bone particles, animal bone particles, or lab grown bone particles, because these are the three possible sources of bone particles. Furthermore, Jensen teaches treating human patients xenograft/bovine particles (paragraph 0082). Thus, Jensen teaches bone particles obtained from an animal.  
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness.
The claimed product is described as a product by process. The scaffold in Jensen could have been obtained by processes described by the present claims, absent evidence to the contrary. The claimed product is obvious over Jensen because it is structurally the same as the product described by Jensen. The scaffold described in Jensen is a three dimensional structure having a tunable porosity with interconnected pores and channels along with adjustable dimensions and it is formed from a layer (18) consisting of bone nanoparticles having a particle size from several nanometers to 10 micrometers (relevant to a first medium comprising bone particles having a particle size between 1 nm and 100 mm), a polymer layer (14) made of elements 32 and 34 where element 32 is formed from a polymer that is more rigid than a polymer of element 34, polymers being selected from polylactide and PLGA among others, and a layer (16) comprising hydroxyapatite microparticles, and a layer (46) made from a polymer of 
The claimed particle size range of bone particles is obvious because it overlaps with the particle size range described by Jensen.
The second medium is formed from component 32 which is formed from bioresorbable polymers selected from polylactide and PLGA, among others, which is configured to be dissolved or removed in a first solvent.
The third medium comprises hydroxyapatite crystals, which are configured to be dissolved or removed in a second solvent that is different from the first solvent. HA crystals are materially different from polylactide and PLGA, therefore the two different types of materials are configured to be dissolved and removed in solvents that are different from each other. The HA crystals are further configured to be dissolved when immersed in liquid or gaseous solvent environments or based on temperature differentials. 
It would have been obvious to have formed the structure having a shape and size that conforms to the shape and size of an implant site in the body because Jensen teaches such shape and size (paragraph 0009).
Regarding claim 46, it would have been obvious to have formed the second layer (layer 14) into a film having a thickness from several micrometers to several millimeters, with a 
Regarding claim 47, layer (14) contains component 34 formed from a bioresorbable polymer selected from polylactide and PLGA, among others, and it meets the limitation that requires a fourth medium. Jensen requires the component 32 sandwiched between two components 34 which are made of a more rapidly dissolving polymer. Thus, it would have been obvious to have formed the component 34 (fourth medium) from a polymer that has a faster bio-degradation time in a biological system compared to component 32 (second medium).
Layer (14) comprises a rigid component 32 (a second medium), HA crystals (a third medium), and component 34 (at least one fourth medium). A person of ordinary skill in the art would have been capable of selecting a polymer for component 32 and component 34 in order to achieve the required bio-degradation times. 
Regarding claim 48, the scaffold comprises bioresorbable polylactide (second medium), HA crystals (third medium), and collagen (at least fourth medium), and would have had degradation rates that range from 1 second to 100 months when placed under conditions that cause degradation of these materials from 1 second to 100 months. The claim does not limit conditions under which degradation occurs for the specified time periods.
The limitations in claim 49 are met because the fourth medium and the second medium are necessarily present in equal or variable ratios relative to each other.
Claims 50 and 51 are product by process claims that describe how the first medium, the second medium, the third medium, and at least fourth medium are deposited. The prior art scaffold layers could have been deposited by any one of recited methods, absent evidence to the contrary.

Regarding claim 53, it would have been obvious to have formed the composite having a pore size from about 10 microns to about 300 microns, with a reasonable expectation of success because Jensen teaches this range as suitable (paragraph 0054). The claimed pores size range is obvious because it encompasses the prior art pore size range. Jensen does not teach the porosity of the structure, however the claimed range is obvious over Jensen because Jensen teaches a scaffold that is structurally identical to the claimed scaffold and it would have been reasonable to conclude that the scaffold in Jensen has the same properties as the claimed scaffold including a porosity from 1% to 99%. Furthermore, the present application was reviewed and there is no evidence that the claimed range of porosities is critical.
Regarding claim 54, it would have been obvious to have added growth factors TGF and EGF to the scaffold, with a reasonable expectation of success because Jensen teaches that the scaffold comprises therapeutic agents such as TGF and EGF (paragraph 0063).
Regarding claim 55, it would have been obvious to have treated the scaffold with plasma in order to enhance tissue growth, with a reasonable expectation of success because Jensen teaches treating the scaffold with plasma for the purpose of enhancing tissue growth (paragraph 0061).
Regarding claim 56, the prior art scaffold is comprised of layers formed from materials having different densities, therefore the prior art scaffold is designed to have a non-uniform density and packing density.

Regarding claim 58, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a porous implant having interconnected channels and pores comprising a layered structure of polymeric materials and substances for promoting tissue growth, where the implant has a shape and dimensions for positioning in a surgical site, with a reasonable expectation of success because Jensen teaches such implants in paragraphs 0008 and 0038. It would have been obvious to have constructed the implant comprising layers incorporated into an endoskeleton, with a reasonable expectation of success because Jensen teaches a scaffold comprising layers 20n incorporated into an endoskeleton (paragraphs 0028 and 0066 and Figure 5). It would have been obvious to have formed the endoskeleton with a rigid polymer, with a reasonable expectation of success because Jensen teaches forming the endoskeleton with a rigid polymer. The rigid polymer endoskeleton can be formed as a mesh, where the mesh has a thickness from 1 micron to 1 mm. Since the skeleton is essentially open, the various layers 20n can be deposited by electro-spraying (paragraph 0066). Figure 5 depicts layers 20n incorporated into the endoskeleton 52.   

    PNG
    media_image3.png
    550
    966
    media_image3.png
    Greyscale
.
It would have been obvious to have formed the layers 20n to comprise a polymer layer 14 comprising bioactive substances and a layer 18 consisting of bone particles, as depicted in figure 
Rigid polymer endoskeleton 52 meets the limitation that requires a second medium arranged in alternating layers with the second medium arranged in horizontal and vertical geometries. It would have been obvious to have selected a biocompatible and biodegradable polymer selected from those taught by Jensen, including PLGA and polylactide, among others, to form the endoskeleton 52. The deposited layers 14 and 18 meet the limitation of a first medium comprising bone particles because each of the layers 14 and 18 contains bone particles having a particle size from several nanometers to 10 micrometers, which meets the limitation that requires a first medium as described by the claims. The claimed particle size range is obvious because it overlaps with the prior art range of particle sizes. 
Regarding the source of the bone particles, it would have been obvious to have used human bone particles, animal bone particles, or lab grown bone particles, because these are the three possible sources of bone particles. Furthermore, Jensen teaches treating human patients xenograft/bovine particles (paragraph 0082). Thus, Jensen teaches bone particles obtained from an animal.  

Regarding claim 59, it would have been obvious to have applied polymer layers (46) including HA nanoparticles in the layer for the purpose of enhancing tissue growth to the scaffold, with a reasonable expectation of success because Jensen teaches adding polymer layers (46) to add stability to the scaffold, and further applying HA nanoparticles to the polymer layers (46) for the purpose of enhancing the tissue growth properties of the scaffold (paragraph 0061 and Figure 4B). Polymer layers 46 comprising HA nanoparticles meet the third medium limitations. 
Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Examiner’s Response to Applicant’s Arguments
In the remarks dated February 23, 2021, the applicant provided the following arguments.
1. Jensen is silent about a second medium and a third medium. Jensen does not teach that the second medium is deposited in a pattern that is specified in amended claim 43. 

Applicant’s arguments directed to newly added limitations in claims 43 and 58 were fully considered but are not persuasive for the following reasons.
1. Jensen teaches a scaffold comprising elements that meet the claimed second medium and third medium, as described in the rejection. The claimed shapes were addressed in the rejection. Element 32 (Figure 3) meets the claimed second medium. The claimed shapes are obvious over the prior art because the shape of the claimed product was a matter of choice which a person or ordinary skill in the art would have found obvious absent evidence that the particular shape of the claimed element was significant. The present application was reviewed and there is no evidence that claimed shapes are critical to the claimed invention.   
	2. The rejection of claim 58 has been modified and it relies on element 52 to meet the claimed second medium requirement. Element 52 comprises the second medium arranged horizontally and vertically.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the 

/Alma Pipic/
Primary Examiner, Art Unit 1617